Citation Nr: 0702532	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In September 2006, the veteran 
testified during a video conference hearing before the 
undersigned Veterans Law Judge.  

The Board notes that in the above-noted December 2003 rating 
decision, the RO granted the veteran's petition to reopen his 
claim for service connection for bilateral hearing loss.  The 
RO subsequently denied the claim on the merits.  Regardless 
of what the RO has done, the Board must address the question 
of whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.  
This is so because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim for 
service connection for hearing loss as a claim to reopen.  

(The decision below addresses the veteran's petition to 
reopen his claim.  Consideration of the underlying claim for 
service connection is deferred pending completion of the 
development sought in the remand that follows the decision.)  


FINDINGS OF FACT

1.  In a July 1999 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
hearing loss.  Although notified of the denial, the veteran 
did not appeal that decision.  

2.  Additional evidence associated with the claims file since 
the RO's July 1999 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hearing loss.  


CONCLUSIONS OF LAW

1.  The July 1999 RO decision that denied the veteran's 
petition to reopen his claim for service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Since the July 1999 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for hearing loss are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the July 1999 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
hearing loss.  The veteran was notified of the decision but 
did not appeal.  Thus, the decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  In December 2002, the 
veteran sought to reopen his claim for hearing loss.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the July 1999 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The veteran has contended that his current bilateral hearing 
loss is the result of acoustic trauma in service associated 
with artillery fire missions involving 105mm howitzers.  The 
veteran's DD-Form 214 reflects his military occupational 
specialty (MOS) as "field artillery crewman."  The 
veteran's September 1968 separation medical examination 
reflects his assigned command was "B" Battery, 1st 
Battalion, 78th Artillery, 2nd Armored Division.  

In a March 1986 decision, the Board denied the veteran's 
claim for service connection for defective hearing given the 
lack of a clinical basis that the veteran's hearing 
impairment was in any way associated with his Vietnam 
service.  Thereafter, the veteran sought to reopen his claim 
for service connection for hearing loss.  In a July 1999 
decision, the RO denied the veteran's claim.  

A review of the pertinent evidence added to the record since 
the RO's July 1999 decision includes a report of August 2003 
VA examination.  In that report, the examiner diagnosed the 
veteran with bilateral hearing loss, and opined that, ". . . 
it would seem as likely as not that the hearing loss in both 
ears is not the result of the [veteran's] military noise 
exposure."  The Board notes that it is not apparent what the 
examiner may have been trying to communicate in his opinion.  
On its face, the opinion indicates there is at least a 50 
percent probability that the veteran's bilateral hearing loss 
is related to service (as compared to a 50 percent 
probability that the veteran's bilateral hearing loss is not 
related to service).  Although the context in which the 
examiner's opinion was made suggests that he may not have 
meant to arrive at such a conclusion, he nevertheless did.  

As such, the Board finds that the report of August 2003 VA 
examination is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds that the 
report of this VA examination is not cumulative or 
duplicative of evidence previously considered and is 
"material" for purposes of reopening the veteran's claim.  In 
this case, the Board finds the examiner's medical opinion 
associated with the report of August 2003 VA examination 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

As new and material evidence, in the form of the examiner's 
medical opinion in August 2003, has been submitted, the 
criteria for reopening the claim for service connection for 
hearing loss have been met.  


ORDER

The criteria for reopening the claim of service connection 
for hearing loss have been met; to this limited extent, the 
appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for hearing loss is reopened, the claim must be 
considered on a de novo basis.  The RO undertook such review 
as is reflected in the December 2003 rating decision on 
appeal.  However, the Board finds that additional development 
of the underlying claim is warranted.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA's duty to assist includes affording the claimant 
an examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

As noted above, the veteran has reported that he served with 
an artillery battery in Vietnam.  The veteran has testified 
that he did not use hearing protection when the battery's 
guns (reported as 105mm howitzers) were conducting firing 
missions.  The veteran reports that during one of those 
missions he experienced acoustic trauma that caused a loss of 
hearing in his left ear.  The Board notes that the veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge such as symptoms and/or 
being hospitalized for illness or injury in service.  He can 
not testify, as he would be medically incompetent to do, 
about a diagnosis or etiology of any illness or injury, such 
as hearing loss.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

At the time of his separation from service in 1968, the 
veteran underwent audiological testing.  Findings from that 
testing did not reveal any hearing loss disability.  In 
December 1985, some 17 years later, the veteran was evaluated 
for hearing loss.  A statement from William T. Moore, M.D., 
dated in March 1986, notes that on audiological testing in 
December 1985 the veteran was found to have severe left 
sensorineural hearing loss and mild right sensorineural 
hearing loss.  Dr. Moore opined that the clinical findings 
were compatible with noise induced trauma.  Furthermore, Dr. 
Moore noted that the veteran's reported history revealed 
noise exposure during his military service and certainly his 
hearing loss would be compatible with this type of trauma.  

As noted above, the examiner's opinion in August 2003 
indicated that there was as likely as not a relationship 
between hearing loss and military service.  In a report of 
June 2006 VA examination, another examiner opined that in 
light of the veteran's normal separation audiological 
examination, the veteran's hearing loss was not related to 
service.  At the same time, the examiner indicated that any 
medical opinion predicated on more than audiological test 
results would need to be obtained from a physician.  

The Board notes that, the absence of in-service evidence of 
hearing loss is not fatal to a claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do VA 
regulations provide that a claimant must establish service 
connection through medical records alone).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that artillery fire missions are not 
prima facie evidence of a veteran's participation in combat.  
See Sizemore v. Principi, 18 Vet. App. 264 (2004).  The Court 
also held that VA erred in its decision by finding that the 
veteran had not engaged in combat based on the criterion that 
the veteran did not receive fire from the enemy.  Id. at 272.  

The Board notes that under 38 U.S.C.A. § 1154(b) (West 2002), 
VA is required to accept as sufficient proof satisfactory lay 
or other evidence, with respect to an injury or disease 
claimed to have been incurred during combat, even in the 
absence of official records to corroborate incurrence of the 
claimed injury or disease, provided that the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, and to resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) (2006).  In this instance however, even assuming the 
applicability of section 1154(b) to the veteran's claim, the 
statute does not obviate the requirement of medical evidence 
of a causal relationship between any current hearing loss and 
what happened during military service.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Therefore, in light of the need for an additional medical 
opinion, the RO should arrange for the veteran to undergo 
examination by a physician.  The examination should address 
the nature and etiology of any identified hearing loss, and 
any medical opinion offered should be based upon 
consideration of the veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination is needed to fully and fairly evaluate the claim 
of service connection for hearing loss.  See 38 U.S.C.A. 
§ 5103A(d).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examination pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the claim for service connection for 
hearing loss.  Hence, failure to report to any such scheduled 
examination, without good cause, may result in the denial of 
the veteran's claim.  See 38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination by a physician.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the examiner, and the report 
of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical findings should be reported in 
detail.  A detailed history should be 
taken from the veteran regarding in-
service experiences and his history of 
loss of acuity.

With respect to hearing loss disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disability is 
attributable to the veteran's active 
military service.  (If the examiner's 
opinion differs with respect to each ear, 
this should be explained in detail.)

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection for hearing loss in light of 
all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


